El, Juez .Asociado Señor Wolf,
emitió la opinión del tribunal.
Francisco G. García entabló nn pleito ante la corte de dis-trito para recobrar la suma de $600 etc., garantizados por una segunda hipoteca. Obtuvo sentencia ordenando la venta-je la propiedad y el pago de dicha suma. La venta fné efec-tuada. García fné el comprador y el márshal- otorgó escri-tura a su favor. Los demandados en el pleito fueron Joa quina Convertíer y García y la Sneesión de Serafín de Santiago y García. Cuando se presentó la escritura de venta, al registrador, éste inscribió la misma en lo que se refería, a Joaquina, Couvertier y García, quien es de presumirse es la viuda del deudor, y negó la inscripción en cuanto a los demás,
 Convenimos con el recurrente en que la acción en-tablada por él era una en ejecución de hipoteca y no una ¿ñera acción personal en cobro de dinero. Por tanto, el re-gistrador estaba equivocado al decir que un -embargo previo-*471era necesario. En realidad no sabemos de razón alguna por la cual en una acción en cobro de dinero, al obtenerse senten-cia un embargo sea una condición precedente a la ejecución de la, sentencia. Artículo 239 del Código de Enjuiciamiento Civil.  El registrador resolvió que la finca debía inscri-birse primeramente a nombre de la sucesión. Distinto al caso de Rodriguez v. Registrador de Arecibo, 33 D.P.R. 823, el presente caso envuelve una acción hipotecaria, y por tanto es de aplicación el caso de Zayas v. Registrador, 14 D.P.R. 607. Copiamos del sumario:
“.Estando inserto en la escritura de que se trata el mandamiento expedido al Marshal del Distrito para ejecutar la sentencia recaída en el pleito contra los herederos del deudor expresando sus nombres, -es esto bastante para acreditar que dichas personas son los herederos del deudor, a cuyo nombre dice el Registrador que constan inscritas lás fincas enajenadas.
“De acuerdo con lo dispuesto en la Real Orden de julio 22. 1890, que forma, par-te de la legislación hipotecaria vigente en esta Isla, en los casos de venta judicial hecha en pago de nn crédito hipotecario, no se necesita la inscripción previa de las fincas hipotecadas a favor de los herederos del deudor para que pueda inscribirse la escritura judicial de venta en pago.”
Igualmente convenimos con el recurrente en que la forma en que la corte adquirió jurisdicción no es un defecto subsanable. La jurisdicción de una corte de récord se presume definitivamente de la sentencia.

Debe rebocarse la nota recurrida y hacerse la inscripción.

El Juez Asociado Señor Texidor no intervino.